United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 17, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-30864
                         Summary Calendar


                       DERRICK JEROME ALLEN,

                                               Plaintiff-Appellant,

                              versus

            MARY MORGAN; DETENTION CENTER TENSAS PARISH,
         Medical Department; DEBRA WOODARD; EUGENE PARKER;
                  ROBERT GAINES; PHILLIP MATTHEWS,

                                               Defendants-Appellees.


           Appeal from the United States District Court
               for the Western District of Louisiana
                             (00-CV-91)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Derrick Jerome Allen, Louisiana prisoner # 295151, appeals,

pro se, the dismissal of his 42 U.S.C. § 1983 action as frivolous

and award of summary judgment in favor of the appellees.

(Allen’s motion for appointment of counsel is DENIED.)

     We review a summary judgment de novo.         E.g., Melton v.

Teachers Ins. & Annuity Ass’n of Am., 114 F.3d 557, 559 (5th Cir.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
1997).   Summary judgment is proper if the pleadings and summary

judgment evidence present no genuine issue of material fact and the

moving party is entitled to a judgment as a matter of law.     See

FED. R. CIV. P. 56(c).

     Allen contends he was denied adequate medical care for a bad

sinus attack and that the Tensas Parish Detention Center does not

provide medical care on weekends or on weekdays after 11 p.m.

Allen acknowledged that Nurse Morgan examined him on December 9 and

10 December, 1999, and gave him enough cold medication to last

through the upcoming weekend.   The fact that he was not examined

when he made another sick call request on the following Monday does

not establish that Nurse Morgan was deliberately indifferent to his

serious medical needs.   See Norton v. Dimazana, 122 F.3d 286, 292

(5th Cir. 1997).   Allen has not shown that he suffered a specific

injury as a result of the alleged denial of medical care or the

lack of medical care on weekends or on weekdays after 11 p.m.

     Allen maintains Warden Parker and Nurse Morgan retaliated

against him for filing a grievance against Nurse Morgan by changing

his job and removing his trustee status.    Allen has not produced

direct evidence of the claimed retaliatory motivation or “allege[d]

a chronology of events from which retaliation may plausibly by

inferred”.   Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995),

cert. denied, 516 U.S. 1084 (1996).




                                 2
      Allen   contends     he   was    exposed       to   second-hand   smoke    in

the   infirmary    which   aggravated          his   sinus   problem   and   cough.

Because Allen’s sporadic and fleeting exposure to environmental

tobacco smoke (ETS) did not constitute unreasonably high levels of

ETS, the district court did not err in granting summary judgment

and   dismissing    this   claim      as   frivolous.         See   Richardson   v.

Spurlock, 260 F.3d 495, 498 (5th Cir. 2001).

      Allen alleges that his privacy rights were violated when Nurse

Morgan questioned him about his health problems in front of other

inmates in the infirmary and as a result he suffered embarrassment.

Because Allen has not shown that he suffered a specific physical

injury as a result of the alleged denial of medical care or the

alleged privacy violation, the district court did not err in

granting summary judgment and dismissing this claim as frivolous.

See Harper v. Showers, 174 F.3d 716, 719 (5th Cir. 1999) (Prison

Litigation Reform Act requires physical injury before a prisoner

can recover for psychological damages).

      Allen’s appeal is without arguable merit and, therefore, it is

DISMISSED as frivolous.         See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.              The district court’s dismissal

of this action as frivolous and this court’s dismissal of this

appeal as frivolous both count as “strikes” under 28 U.S.C. §

1915(g).   Allen is cautioned that, if he accumulates three strikes

under 28 U.S.C. § 1915(g), he may not proceed in forma pauperis in


                                           3
any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is in imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED




                                 4